Per Curiam.

It was not necessary to produce the paper, It was sufficient for the plaintiff to show that he had purchased the goods at auction. It was a paper with which the defendant had nothing to do> and which the plaintiff was not bound to produce. If the defendant wished it, he ought to have taken the proper steps for that purpose, by giving notice to the opposite party to produce it, or that parol evidence would be given of its contents. The objection was properly overruled. The court below were also right, in rejecting the evidence offered by the defendant, of the declarations of Mrs. Nocus made subsequently to her marriage, for she was then interested to maintain her own possession, audio support her title.
Judgment affirmed.